              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 1 of 8


 1    ALLACCESS LAW GROUP                          SPINELLI, DONALD & NOTT
      Irene Karbelashvili, SBN 232223              A Professional Corporation
 2    irene@allaccesslawgroup.com                  J. SCOTT DONALD, SBN: 158338
      Irakli Karbelashvili, SBN 302971             601 University Avenue, Suite 225
 3
      irakli@allaccesslawgroup.com                 Sacramento, CA 95825
 4    1400 Coleman Ave Ste F28                     Telephone: (916) 448-7888
      Santa Clara, CA 95050                        Facsimile: (916) 448-6888
 5    Telephone: (408) 295-0137
      Facsimile:     (408) 295-0142                Attorneys for Defendant
 6                                                 MICHAEL G. ADELBEG, M.D.
      Attorneys for JAMES STOCKMAN,                A PROFESSIONAL CORPORATION dba
 7                                                 ADELBERG ASSOCIATES MEDICAL
      Plaintiff
                                                   GROUP
 8
      LEWIS BRISBOIS BISGAARD & SMITH
 9    LLP

10    RICHARD A. SULLIVAN, SB# 201544
      SHANE SINGH, SB# 202733
11    2020 West El Camino Avenue, Suite 700
      Sacramento, California 95833
12    Telephone: 916.564.5400
      Facsimile: 916.564.5444
13

14    Attorneys for Defendant, EMU
      PROPERTIES,
15    LLC

16

17                             UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18
19   JAMES STOCKMAN                           Case No. 2:19-cv-01778-MCE-DB
                                              Civil Rights
20             Plaintiff,
                                               CONSENT DECREE AND ORDER FOR
21             v.                              INJUNCTIVE RELIEF, DAMAGES, AND
                                               ATTORNEY FEES, LITIGATION
22   EMU PROPERTIES LLC, a California          EXPENSES, AND COSTS
     limited liability company; MICHAEL G.
23   ADELBERG, M.D., A PROFESSIONAL           Action Filed: September 6, 2019
24   CORPORATION dba ADELBERG
     ASSOCIATES MEDICAL GROUP; and
25   DOES 1-10, inclusive,

26             Defendants.

27

28

     4816-1573-6718.1
     CONSENT DECREE AND ORDER
     Case No. 2:18-cv-02155-JAM-AC
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 2 of 8



 1             1.        Plaintiff JAMES STOCKMAN filed a Complaint in this action on September
 2   6, 2019, to enforce provisions of the Americans with Disabilities Act of 1990 (“ADA”), 42
 3   U.S.C. §§ 12101 et seq., and California civil rights laws and to obtain recovery of damages
 4   for discriminatory experiences, denial of access, and denial of civil rights against Defendants
 5   EMU PROPERTIES LLC and MICHAEL G. ADELBERG, M.D. (“Defendants”). Plaintiff
 6   has alleged that Defendants violated Title III of the ADA; Sections 51, 52, 54, 54.1, 54.3, of
 7   the California Civil Code, premises liability and negligence by failing to provide full and
 8   equal access to users of the facilities located at 1803 W March Ln Stockton, CA 95207.
 9             2.        In order to avoid the costs, expense, and uncertainty of protracted litigation,
10   Plaintiff and Defendants (together sometimes the “Parties”) agree to entry of this Consent
11   Decree and Order to resolve all claims regarding injunctive relief, damages, and attorney’s
12   fees, litigation expenses and costs, raised in the Complaint without the need for protracted
13   litigation. Accordingly, the Parties agree to the entry of this Order without trial or further
14   adjudication of any issues of fact or law concerning Plaintiff’s claims for relief.
15

16   JURISDICTION:
17             3.        The Parties to this Consent Decree and Order agree that the Court has
18   jurisdiction of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the
19   Americans with Disabilities Act of 1990, 42 U.S.C. sections 12101 et seq. and pursuant to
20   supplemental jurisdiction for alleged violations of California Civil Code sections 51, 54, and
21   54.1.
22             WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the
23   Court's entry of this Consent Decree and Order, which provide as follows:
24

25   SETTLEMENT OF INJUNCTIVE RELIEF:
26             4.        This Order shall be a full, complete, and final disposition and settlement of
27   Plaintiff’s claims against Defendants for injunctive relief that have arisen out of the subject
28   Complaint.

     4816-1573-6718.1                                     -2-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 3 of 8



 1             5.        The Parties agree and stipulate that the corrective work will be performed in
 2   compliance with the standards and specifications for disabled access as set forth in the
 3   California Code of Regulations, Title 24-2, and Americans with Disabilities Act Standards
 4   for Accessible Design, unless other standards are specifically agreed to in this Consent
 5   Decree and Order.
 6                       a.          Physical Remedial Measures: The corrective work agreed upon by
 7                                   the Parties is set forth in Attachment A.
 8                       b.          Timing: Defendants will apply for the necessary permits to complete
 9                                   each item on the schedule within 120days of the date of the Order on
10                                   this Consent Decree. Defendants will complete each item on the
11                                   schedule stated in this Consent Decree within six months of receipt of
12                                   approval on those necessary permits. In the event that unforeseen
13                                   difficulties prevent Defendants from completing any of the agreed-
14                                   upon injunctive relief, Defendants or its counsel will notify Plaintiff’s
15                                   counsel in writing within seven (7) days of discovering the delay.
16                                   Plaintiff will have thirty (30) days to investigate and meet and confer
17                                   with Defendants, and to approve the delay by stipulation or otherwise
18                                   respond to Defendants’ notice. If the Parties cannot reach agreement
19                                   regarding the delay within that time period, Plaintiff may seek
20                                   enforcement by the Court.
21                       c.          If Defendants fail to provide injunctive relief on the agreed upon
22                                   timetable and Plaintiff files a motion with the Court to obtain
23                                   compliance with these terms, Plaintiff reserves the right to seek
24                                   additional attorney’s fees for any compliance work necessitated by
25                                   Defendants’ failure to keep this agreement. If the Parties disagree, the
26                                   parties agree to participate in a Magistrate Judge-conducted Settlement
27                                   Conference for the purposes of resolving the disputed fees. If the
28                                   Settlement Conference fails to resolve the fee dispute, Plaintiff may

     4816-1573-6718.1                                         -3-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 4 of 8



 1                                   seek relief via motion for an order directing the Defendants to pay
 2                                   Plaintiff’s counsel reasonably incurred fees.
 3

 4   DAMAGES, ATTORNEYS’ FEES, LITIGATION EXPENSES, AND COSTS:
 5             6.        Defendants agree to pay Plaintiff a total of Twenty Thousand Dollars
 6   ($20,000) for Plaintiff’s damages, attorney fees, litigation expenses, and costs (“Settlement
 7   Payment”). The Settlement Payment shall be paid by check to “California IOLTA Trust
 8   AllAccess Law Group” and delivered to Plaintiff’s counsel’s office, located at 1400 Coleman
 9   Ave Ste F28 Santa Clara, CA 95050 within ten (10) calendar days of the Order on this
10   Consent Decree. Within five (5) calendar days of receipt of the Settlement Payment, Plaintiff
11   shall circulate a stipulation of dismissal of this action with prejudice pursuant to Fed. R. Civ.
12   P. 41(a)(2) for Defendants review and approval. The dismissal stipulation shall explicitly
13   request that the Court retain jurisdiction over the Consent Decree and Order.
14

15   ENTIRE CONSENT DECREE AND ORDER:
16             7.        This Consent Decree and Order constitute the entire agreement between the
17   signing Parties on the matters of injunctive relief, damages, attorney’s fees, litigation
18   expenses, and costs, and no other statement, promise, or agreement, either written or oral,
19   made by any of the Parties or agents of any of the Parties that is not contained in this written
20   Consent Decree and Order, shall be enforceable regarding the matters of injunctive relief
21   described herein.
22

23   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
     INTEREST:
24

25             8.        This Consent Decree and Order shall be binding on Plaintiff, Defendants, and
26   any successors-in-interest. Defendants have a duty to so notify all such successors-in-interest
27   of the existence and terms of this Consent Decree and Order during the period of the Court's
28   jurisdiction of this Consent Decree and Order. Except for all obligations required in this

     4816-1573-6718.1                                        -4-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 5 of 8



 1   Consent Decree and Order each of the Parties to this Consent Decree and Order, on behalf of
 2   each of their respective agents, representatives, predecessors, successors, heirs, partners, and
 3   assigns, releases and forever discharges each other Party and all officers, directors,
 4   shareholders, subsidiaries, joint venturers, stockholders, partners, parent companies,
 5   employees, agents, attorneys, insurance carriers, heirs, predecessors, and representatives of
 6   each other Party, from all claims, demands, actions, and causes of action of whatever kind or
 7   nature, presently known or unknown, arising out of or in any way connected with the lawsuit.
 8

 9   MUTUAL RELEASE AND WAIVER OF CIVIL CODE SECTION 1542:
10             9.        Each of the Parties to this Consent Decree and Order understands and agrees
11   that there is a risk and possibility that, subsequent to the execution of this Consent Decree
12   and Order, any or all of them will incur, suffer, or experience some further loss or damage
13   with respect to the lawsuit that is unknown or unanticipated at the time this Consent Decree
14   and Order is signed. Except for all obligations required in this Consent Decree and Order, the
15   Parties intend that this Consent Decree and Order apply to all such further loss with respect
16   to the lawsuit, except those caused by the Parties subsequent to the execution of this Consent
17   Decree and Order. Therefore, except for all obligations required in this Consent Decree and
18   Order, this Consent Decree and Order shall apply to and cover any and all claims, demands,
19   actions, and causes of action by the Parties to this Consent Decree with respect to the lawsuit,
20   whether the same are known, unknown, or hereafter discovered or ascertained, and the
21   provisions of Section 1542 of the California Civil Code are hereby expressly waived. Section
22   1542 provides as follows:
23             A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES NOT
24             KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
               THE TIME OF EXECUTING THE RELEASE, THAT IF
25             KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
26             OR RELEASING PARTY.
     ///
27   ///
     ///
28

     4816-1573-6718.1                                  -5-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 6 of 8



 1             10.       Except for all obligations required in this Consent Decree and Order each of
 2   the Parties to this Consent Decree and Order, on behalf of each, their respective agents,
 3   representatives, predecessors, successors, heirs, partners, and assigns, releases and forever
 4   discharges each other Party and all officers, directors, shareholders, subsidiaries, joint
 5   venturers, stockholders, partners, parent companies, employees, agents, attorneys, insurance
 6   carriers, heirs, predecessors, and representatives of each other Party, from all claims,
 7   demands, actions, and causes of action of whatever kind or nature, presently known or
 8   unknown, arising out of or in any way connected with the lawsuit.
 9

10   TERM OF THE CONSENT DECREE AND ORDER:
11             11.       This Consent Decree and Order shall be in full force and effect for a period of
12   eighteen (18) months after the date of entry of this Consent Decree and Order by the Court.
13

14   SEVERABILITY:
15             12.       If any term of this Consent Decree and Order is determined by any court to be
16   unenforceable, the other terms of this Consent Decree and Order shall nonetheless remain in
17   full force and effect.
18

19   SIGNATORIES BIND PARTIES:
20             13.       Signatories on the behalf of the Parties represent that they are authorized to
21   bind the Parties to this Consent Decree and Order. This Consent Decree and Order may be
22   signed in counterparts, and via DocuSign, and a facsimile signature shall have the same force
23   and effect as an original signature.
24

25
                               END OF PAGE.
26     SIGNATURES CONTINUE ON THE NEXT PAGE AND ORDER IS AT THE END
                            OF THE DOCUMENT.
27

28

     4816-1573-6718.1                                    -6-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 7 of 8



 1   Dated: December 10, 2020              PLAINTIFF JAMES STOCKMAN
 2

 3                                         __________/s/__________________________
                                           JAMES STOCKMAN
 4
     Dated: December 10, 2020              DEFENDANT EMU PROPERTIES LLC
 5

 6                                         By: _____/s/_____________________________
                                           Print name: Everett C. Upham
 7
                                           Title: Manager
 8

 9   Dated: December 10, 2020              DEFENDANT MICHAEL G.
                                           ADELBERG, M.D., A PROFESSIONAL
10                                         CORPORATION dba ADELBERG
                                           ASSOCIATES MEDICAL GROUP
11

12                                         By: _/s/________________________________
                                           Print name: Michael G.Adelbert
13                                         Title: CEO
14
     Approved as to form:
15

16
     Dated: December 10, 2020              ALLACCESS LAW GROUP
17

18                                                ____/s/_____________________
19                                         By: Irakli Karbelashvili.
                                           Attorneys for Plaintiff
20                                         JAMES STOCKMAN

21
     Dated: December 11, 2020              LEWIS BRISBOIS BISGAARD & SMITH LLP
22
                                           __________/s/______________________
23                                         By: RICHARD SULLIVAN
                                           Attorneys for Defendant
24                                         EMU PROPERTIES, LLC
25

26   ///

27   ///
28   ///
     4816-1573-6718.1                       -7-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
              Case 2:19-cv-01778-MCE-DB Document 20 Filed 12/22/20 Page 8 of 8



 1   Dated: December 9, 2020                        SPINELLI, DONALD & NOTT
 2

 3                                                  ________/s/_________________________
                                                    By: J. SCOTT DONALD
 4                                                  Attorneys for Defendant
                                                    MICHAEL G. ADELBERG, M.D., A
 5                                                  PROFESSIONAL CORPORATION dba
                                                    ADELBERG ASSOCIATES MEDICAL GROUP
 6

 7
                                                   ORDER
 8
               In accordance with the foregoing stipulation of the parties, and for good cause shown,
 9
               IT IS SO ORDERED.
10
     Dated: December 21, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4816-1573-6718.1                                 -8-
     CONSENT DECREE AND ORDER
     Case No. 2:19-cv-01778-MCE-DB
